

Exhibit 10.13.2


2016-2018 Performance-Based Restricted Stock Unit
Terms and Conditions
Amended and Restated 2009 Omnibus Incentive Compensation Plan






1.    Grant of Performance-Based Restricted Stock Units. Subject to and upon the
terms, conditions, and restrictions set forth in these Terms and Conditions and
in the Amended and Restated 2009 Omnibus Incentive Compensation Plan (the
“Plan”) of Macy’s, Inc. (the “Company”), as amended from time to time, the
Company has granted to the Grantee on March 23, 2016 (such date hereinafter
referred to as the “Date of Grant”) that “Target” number of Performance-Based
Restricted Stock Units “Performance Units”) provided in the Performance-Based
Restricted Stock Unit Award Letter to which these Terms and Conditions apply
(the “Award Letter”). These Terms and Conditions and the Award Letter together
constitute an Evidence of Award, as defined in the Plan. Each Performance Unit
represents the right to receive one share of the common stock of the Company
(“Common Stock”), subject to the terms and conditions set forth below.


2.    Limitations on Transfer of Performance Units; Performance Period.


(a) During the Performance Period hereinafter described, the Performance Units
may not be transferred, sold, pledged, exchanged, assigned or otherwise
encumbered or disposed of by the Grantee, except to the Company, until they are
earned and become nonforfeitable (“Vest”) in accordance with Section 3;
provided, however, that the Grantee’s interest in the Performance Units may be
transferred at any time by will or the laws of descent and distribution.


(b) The Performance Period shall commence on January 31, 2016 (the “Commencement
Date”) and, except as otherwise provided in these Terms and Conditions, will
expire in full on February 2, 2019.


3.    Vesting of Performance Units.


(a) Subject to potential reduction as set forth in Section 3(b) below, one
hundred and fifty percent (150%) of the Target award of Performance Units will
be Vested on the date (“Vesting Date”) that the Compensation Committee certifies
that the Company has achieved a Cumulative EBITDA (as defined below) level of at
least $8.5 billion over the Performance Period, provided that the Grantee is
continuously employed by the Company through the Vesting Date. If the Company
does not achieve a Cumulative EBITDA level of at least $8.5 billion over the
Performance Period, then all Performance Units are forfeited as of the end of
the Performance Period. In all cases the Compensation Committee shall certify
whether the Company has achieved the specified level of Cumulative EBITDA as
soon as administratively feasible following the end of the Performance Period
but in no event later than two and a half months following the end of the
Performance Period.


(i) “Cumulative EBITDA” is defined as Earnings Before Interest, Taxes,
Depreciation and Amortization, which is equal to the sum of operating income and
depreciation and amortization as reported in the Company’s financial statements
included in its annual Form 10-K, adjusted to eliminate the effects of asset
impairments, restructurings, acquisitions, divestitures, other unusual or
infrequently occurring items, store closing costs, unplanned material tax law
changes and/or assessments and the cumulative effect of tax or accounting
changes, as determined in accordance

1





--------------------------------------------------------------------------------



with generally accepted accounting principles, as applicable, unless taken into
account in the preparation of the Company’s 2016-2018 business plan.


(b) The actual number of Performance Units that become Vested based on achieving
the targeted level of Cumulative EBITDA during the Performance Period may be
reduced by the Compensation Committee in its sole and absolute discretion based
on such factors as the Compensation Committee determines to be appropriate
and/or advisable including without limitation the Company’s achievement of
average EBITDA Margin, average Return on Invested Capital (“ROIC”) and relative
Total Shareholder Return (TSR) goals for the Performance Period. It is the
current intention of the Compensation Committee that the Compensation Committee
will exercise its discretion to reduce the number of Performance Units that will
Vest based on the Company’s achievement of the average EBITDA Margin, average
ROIC and relative TSR goals during the Performance Period, weighted 50%, 30% and
20% respectively, as set forth in the following schedules. However, the
Compensation Committee reserves the right to deviate from such schedules based
on achievement of average EBITDA Margin, average ROIC and relative TSR and may
adjust the number of Performance Units that Vest based on such other factors as
the Compensation Committee in its sole and absolute discretion determines to be
appropriate and/or advisable; provided, however, that it is the intention of the
Compensation Committee that it will deviate from such average EBITDA Margin,
average ROIC and relative TSR schedules only in extreme and unusual
circumstances.


EBITDA MARGIN SCHEDULE


 
 
EBITDA Margin (50%)
Performance Level*
 
3-year Average
Vesting Percentage
Outstanding
 
≥13.7%
150%
Target
 
13.2%
100%
Threshold
 
12.7%
50%
Below Threshold
 
<12.7%
0%

* Straight-line interpolation will apply to performance levels between the ones
shown above.


(i) “EBITDA Margin” is defined as EBITDA (adjusted to eliminate the effects of
asset impairments, restructurings, acquisitions, divestitures, other unusual or
infrequently occurring items, store closing costs, unplanned material tax law
changes and/or assessments and the cumulative effect of tax or accounting
changes, as determined in accordance with generally accepted accounting
principles, as applicable, unless taken into account in the preparation of the
Company’s 2016-2018 business plan) divided by Net Sales (defined as owned sales
as presented in the Company’s internal books and records, including the business
plan for the Performance Period). EBITDA Margin will be measured on a three-year
average basis (i.e., the average of Fiscal 2016, Fiscal 2017 and Fiscal 2018
annual EBITDA Margin).


Notwithstanding anything to the contrary contained in any agreement, award
letter and/or terms and conditions covering any prior grant of performance
restricted stock units by the Company to the Grantee, all such agreements, award
letters and/or terms and conditions shall be deemed to define Net Sales in the
same manner as Net Sales are defined herein.



2





--------------------------------------------------------------------------------



ROIC SCHEDULE


 
 
ROIC (30%)
Performance Level*
 
3-year Average
Vesting Percentage
Outstanding
 
≥22.3%
150%
Target
 
21.3%
100%
Threshold
 
20.3%
50%
Below Threshold
 
<20.3%
0%

* Straight-line interpolation will apply to performance levels between the ones
shown above.


(ii) “Return on Invested Capital” is defined as EBITDAR divided by Total Average
Gross Investment. EBITDAR is equal to the sum of EBITDA (adjusted to eliminate
the effects of asset impairments, restructurings, acquisitions, divestitures,
other unusual or infrequently occurring items, store closing costs, unplanned
material tax law changes and/or assessments and the cumulative effect of tax or
accounting changes, as determined in accordance with generally accepted
accounting principles, as applicable, unless taken into account in the
preparation of the Company’s 2016-2018 business plan) plus Net Rent Expense. Net
Rent Expense represents rent expense as reported in the Company’s financial
statements included in its Form 10-K less the deferred rent amortization related
to contributions received from landlords. Total Average Gross Investment is
equal to the sum of Gross Property, Plant and Equipment (PPE) plus Capitalized
Value of Non-Capitalized Leases, Working Capital – which includes Receivables,
Merchandise Inventories, Prepaid Expenses and Other Current Assets – offset by
Merchandise Accounts Payable and Accounts Payable and Accrued Liabilities, and
Other Assets, each as reported in the Company’s financial statements in the
applicable Form 10-K or Form 10-Q. Gross PPE will be determined using a
two-point average (i.e., beginning and end of year). Capitalized Value of
Non-Capitalized Leases will be calculated as 8x Net Rent Expense. Working
Capital components and Other Assets will be determined using a four-point (i.e.,
quarterly) average. ROIC will be measured on a three-year average basis (i.e.,
the average of Fiscal 2016, Fiscal 2017 and Fiscal 2018 annual ROIC).


RELATIVE TSR SCHEDULE


 
 
Relative TSR (20%)
Performance Level*
 
3-year TSR vs. Peer Group**
Vesting Percentage
Outstanding
 
≥75%
150%
Target
 
50%
100%
Threshold
 
35%
50%
Below Threshold
 
<35%
0%

* Straight-line interpolation will apply to performance levels between the ones
shown above.
** Peer group companies: Bed, Bath & Beyond, Dillard’s, Gap, J.C. Penney,
Kohl’s, L Brands, Nordstrom, Ross Stores, Sears Holdings, Target, TJX Companies,
and Walmart.


(i)TSR will be calculated on a compound annualized basis over the three-year
period.


(ii)TSR is defined as the change in the value of the Common Stock over the
three-year performance period, taking into account both stock price appreciation
and the reinvestment of dividends. The beginning and ending stock prices will be
based on a 20-day average stock price.



3





--------------------------------------------------------------------------------



(iii) Dividends will be reinvested at the closing price of the last day of the
month after the “ex dividend” date. All cash special dividends shall be treated
like regular dividends. All spin-offs or share-based dividends shall be assumed
to be sold on the issue date and reinvested in the issuing company that same
date.


(iv) Relative TSR is the percentile rank of the Company’s TSR compared to the
TSR of the peer group over the performance period. If any of the companies in
the peer group are no longer publicly traded at the end of the performance
period due to bankruptcy, they will continue to be included in the relative TSR
calculation by force ranking them at the bottom of the array. If any companies
are no longer publicly traded due to acquisition, they will be excluded from the
calculation.
    
4. Forfeiture of Performance Units. (a) Termination of Employment.
Notwithstanding the provisions of Section 3 above, and except as the Board may
determine on a case-by-case basis or as provided below, all unvested Performance
Units shall be forfeited if the Grantee ceases to be continuously employed by
the Company for any reason at any time prior to the end of the Performance
Period. For the purposes of these Terms and Conditions the continuous employment
of the Grantee with the Company shall not be deemed to have been interrupted,
and the Grantee shall not be deemed to have ceased to be an employee of the
Company, by reason of the transfer of the Grantee’s employment among the Company
and its Subsidiaries, divisions or affiliates or a leave of absence approved by
the Company. In the event of a termination for Cause (as hereafter defined in
Section 17), all unvested Performance Units shall be immediately forfeited.


(b) Death, disability or retirement. Notwithstanding the provisions of Section 3
above, and except as the Board may determine on a case-by-case basis:


(i) in the event the Grantee retires at least six months after the Date of
Grant, on or after age 62 with at least 5 years of vested service, and complies
with the provisions of Section 4(d) below, the Grantee will receive at the end
of the Performance Period the percentage of Performance Units determined under
Section 3 above, prorated from the Commencement Date through the date of such
retirement based on the number of completed months of service during the
Performance Period divided by 361; and


(ii) in the event the Grantee dies or becomes permanently and totally disabled
during the Performance Period, the Grantee (or his or her estate, as
appropriate) will receive at the end of the Performance Period the percentage of
Performance Units determined under Section 3 above, prorated from the
Commencement Date through the date of such death or disability based on the
number of completed months of service during the Performance Period divided by
361.


(c) Change in Control. In the event of a Change in Control (as defined in the
Plan), Performance Units will convert to time-based restricted stock without
proration for the percentage of the Performance Period that has elapsed since
the Commencement Date, as follows:


(i) If the Change in Control occurs prior to the 24-month anniversary of the
Commencement Date, then 100% of the Target award number of Performance Units
shall convert to time-based restricted stock (plus an additional number of
shares of time-based restricted stock representing the dividend equivalents
payable on that Target award number of Performance Units from the Commencement
Date to the date of the Change in Control);




1 The italicized language does not apply to Mr. Lundgren's grant. 

4





--------------------------------------------------------------------------------



(ii) If the Change in Control occurs on or after the 24-month anniversary of the
Commencement Date, the conversion of Performance Units to time-based restricted
stock (and the corresponding conversion of dividend equivalents payable on those
Performance Units to time-based restricted stock) will be based on (a) the
Company’s EBITDA Margin and ROIC performance determined under Section 3 above
from the Commencement Date through the first 24 months of the Performance
Period, plus the Company’s performance determined under Section 3 above during
any completed fiscal quarter thereafter to the date of the Change in Control and
(b) the Company’s relative TSR as of the date of the Change in Control.


(iii) The vesting of the time-based restricted stock as so converted:
•
Will be accelerated if, within the 24-month period following the Change in
Control, the Grantee is terminated by the Company or the continuing entity
without Cause or if the Grantee voluntarily terminates employment with Good
Reason;

•
Will be accelerated at the Change in Control if awards are not assumed or
replaced by the acquiror/continuing entity on terms deemed by the Compensation
Committee to be appropriate; and

•
Will occur on the third anniversary of the Date of Grant, if Vesting has not
otherwise been accelerated as provided above.



(d)    Violation of Restrictive Covenants. Notwithstanding the provisions of
Section 4(b) above, all unvested Performance Units shall be forfeited
immediately upon the occurrence of any of the following events. If there are no
unvested Performance Units outstanding at the time a restricted covenant is
violated, the Company may pursue other legal remedies.


(i)
following a voluntary retirement and prior to the later to occur of (a)
settlement date for the Performance Units or (b) two years following retirement,
the Grantee renders personal services to a Competing Business (as hereafter
defined in Section 17) in any manner, including, without limitation, as
employee, agent, consultant, advisor, independent contractor, proprietor,
partner, officer, director, manager, owner, financer, joint venturer or
otherwise; or



(ii)
following a voluntary or involuntary retirement and prior to the later to occur
of (a) the settlement date for the Performance Units or (b) two years following
retirement, the Grantee directly or indirectly solicits or otherwise entices any
of the Company’s employees to resign from their employment with the Company,
whether individually or as a group; or



(iii)
at any time following a voluntary or involuntary retirement, the Grantee
discloses or provides to any third party, or uses, modifies, copies or adapts
any of the Company’s Confidential Information (as hereafter defined in Section
17).



For purposes of this Section 4(d), an involuntary retirement occurs when the
employment of a Grantee who satisfies the age and years of service criteria
described in Section 4(b) above is terminated by the Company without Cause (as
hereafter defined in Section 17) or is terminated by the Grantee with Good
Reason (as hereafter defined in Section 17) within the 24-month period following
a Change in Control (as defined in the Plan).


5.    Dividend, Voting and Other Rights. Except as otherwise provided herein,
prior to Vesting the Grantee shall not have any of the rights of a stockholder
with respect to the Performance Units, including the right to vote any of the
Performance Units. An amount representing dividends payable on shares of Common
Stock equal in number to one hundred and fifty percent (150%) of the

5





--------------------------------------------------------------------------------



Target award of Performance Units on a dividend record date shall be deemed
reinvested in Common Stock and credited to the Grantee as restricted stock units
as of the dividend payment date. If there is any change in the outstanding
Common Stock of the Company by reason of a stock dividend, stock split,
combination of shares, recapitalization, merger, consolidation, separation or
reorganization or any other change in the capital structure of the Company, the
Compensation Committee shall determine the appropriate adjustment to the
Performance Units, if any, needed to reflect such change. Any restricted stock
units or additional Performance Units credited to the Grantee pursuant to this
Section 5 will be subject to the terms and restrictions set forth in these Terms
and Conditions.


6.    Settlement of Performance Units. As soon as administratively feasible
following the end of the Performance Period and certification by the
Compensation Committee as to the level of achievement of the Cumulative EBITDA
performance goal and, if the Compensation Committee exercises its discretion to
reduce the number of Performance Units that will Vest, determination of the
level of achievement of the applicable EBITDA Margin, ROIC and relative TSR
performance goals, but in no event later than two and a half months after the
end of the Performance Period, the Company shall cause to be paid to the Grantee
a number of whole shares of unrestricted Common Stock equal to the number of
Performance Units to which the Grantee is entitled and the earned dividend
equivalents on those earned Performance Units, if any.


Such shares of Common Stock shall be credited as book entry shares to the
Grantee’s trading account. In the event Performance Units are not earned, those
Performance Units, and the related restricted stock units attributed to any
dividend equivalents on those Performance Units, shall be forfeited.


7.    Clawback. Any incentive-based compensation received by Grantee from the
Company hereunder or otherwise shall be subject to recovery by the Company in
the circumstances and manner provided in any Incentive-Based Compensation
Recovery Policy that may be adopted or implemented by the Company and in effect
from time to time on or after the date hereof, and Grantee shall effectuate any
such recovery at such time and in such manner as the Company may specify. For
purposes of these Terms and Conditions, the term "Incentive-Based Compensation
Recovery Policy" means and includes any policy of the type contemplated by
Section 10D of the Securities Exchange Act, any rules or regulations of the
Securities and Exchange Commission adopted pursuant thereto, or any related
rules or listing standards of any national securities exchange or national
securities association applicable to the Company. Until the Company shall adopt
such an Incentive-Based Compensation Recovery Policy, the following clawback
provision shall apply:


In the event that, within three years of the end of the Performance Period, the
Company restates its financial results with respect to the Company’s performance
during the Performance Period to correct a material error that the Compensation
Committee determines is the result of fraud or intentional misconduct, then the
Compensation Committee, in its discretion, may require the Grantee to repay to
the Company all income, if any, derived from the Performance Units.


8.    No Employment Contract. Nothing contained in these Terms and Conditions or
the Award Letter shall confer upon the Grantee any right with respect to
continuance of employment by the Company, or limit or affect in any manner the
right of the Company to terminate the employment or adjust the compensation of
the Grantee.


9.    Taxes and Withholding. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the issuance or Vesting
of, or other event triggering a tax obligation with respect to, any Performance
Units or the issuance of any unrestricted shares of Common Stock or other
securities following Vesting pursuant to these Terms and Conditions, it shall be
a condition to such Vesting, issuance or event that the Grantee pay the tax or
make provisions that are satisfactory to

6





--------------------------------------------------------------------------------



the Company for the payment thereof. Unless the Grantee makes alternative
arrangements satisfactory to the Company prior to the Vesting of the Performance
Units or the issuance of shares of unrestricted Common Stock or other event
triggering a tax obligation, as the case may be, the Grantee will satisfy the
minimum statutory tax withholding obligations by providing for the sale of
enough of the shares to generate proceeds that will satisfy such withholding
obligation or surrendering to the Company a portion of the shares of
nonforfeitable and unrestricted Common Stock that are issued or transferred to
the Grantee hereunder following the Vesting Date, and the shares of Common Stock
so surrendered by the Grantee shall be credited against any such withholding
obligation at the Market Value per Share of such shares of Common Stock on the
Vesting Date.


10.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Award Letter or these Terms and
Conditions, the Company shall not be obligated to issue any Performance Units or
shares of unrestricted Common Stock or other securities pursuant to the Award
Letter or these Terms and Conditions if the issuance thereof would result in a
violation of any such law.


11.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under the Award Letter or these Terms and Conditions shall not be taken into
account in determining any benefits to which the Grantee may be entitled under
any profit-sharing, retirement or other benefit or compensation plan maintained
by the Company and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company.


12.    Amendments. Any Amendment to the Plan shall be deemed to be an amendment
to these Terms and Conditions to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Grantee under these Terms and Conditions without the Grantee’s consent.


13.    Severability. In the event that one or more of the provisions of these
Terms and Conditions shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.


14.    Relation to Plan; Miscellaneous. These Terms and Conditions are subject
to the terms and conditions of the Plan. In the event of any inconsistent
provisions between these Terms and Conditions and the Plan, the Plan shall
govern. Capitalized terms used herein without definition shall have the meanings
assigned to them in the Award Letter or the Plan. All references in these Terms
and Conditions to the Company shall be deemed to include, unless the context in
which it is used suggests otherwise, its subsidiaries, divisions and affiliates.


15.    Successors and Assigns. Subject to Section 2 hereof, the provisions of
these Terms and Conditions shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee and the successors and assigns of the Company.


16.    Governing Law. The interpretation, performance, and enforcement of thee
Terms and Conditions shall be governed by the laws of the State of Delaware.


17.    Definitions.


(a) “Cause” shall mean that the Grantee has committed prior to termination of
employment any of the following acts:



7





--------------------------------------------------------------------------------



(i) an intentional act of fraud, embezzlement, theft, or any other material
violation of law in connection with the Grantee’s duties or in the course of the
Grantee’s employment;


(ii) intentional wrongful damage to material assets of the Company;


(iii) intentional wrongful disclosure of material confidential information of
the Company;


(iv) intentional wrongful engagement in any competitive activity that would
constitute a material breach of the duty of loyalty;


(v) intentional breach of any stated material employment policy of the Company;
or


(vi) intentional neglect by the Grantee of the Grantee’s duties and
responsibilities.


(b) “Good Reason” shall mean:


(i) a material diminution in the Grantee’s base compensation;


(ii) a material diminution in the Grantee’s authority, duties or
responsibilities;


(iii) a material change in the geographic location at which the Grantee must
perform the Grantee’s services; or


(iv) any other action or inaction that constitutes a material breach by the
Company of an agreement under which the Grantee provides services.


(c) “Competing Business” shall mean:


(i) any of the following named companies, or any other business into which such
company is merged, consolidated, or otherwise combined, and the subsidiaries,
affiliates and successors of each such company:


Abercrombie & Fitch
The Gap
Ross Stores
Bed, Bath & Beyond
J.C. Penney
Saks
Belk, Inc.
Kohl’s
Sears
Burlington Coat Factory
L Brands
Target
Bon-Ton Stores
Nordstrom
TJX
Dillard’s
Neiman-Marcus
Walmart



or


(ii) any business or enterprise engaged in the business of retail sales that (1)
had annual revenues for its most recently completed fiscal year of at least $2.5
billion; and (2) both (i) offers a category or categories of merchandise (e.g.,
Fine Jewelry, Cosmetics, Kids, Big Ticket, Housewares, Men’s, Dresses), any of
which are offered by the Company (and its

8





--------------------------------------------------------------------------------



subsidiaries, divisions or controlled affiliates), and (ii) the revenue derived
by such other retailer during such retailer’s most recently ended fiscal year
from such category or categories of merchandise represent(s), in the aggregate,
more than 50% of the Company’s (and its subsidiaries, divisions or controlled
affiliates) total revenues for the most recently completed fiscal year derived
from the same category or categories of merchandise.


(d) “Confidential Information” shall mean any data or information that is
material to the Company and not generally known to the public, including,
without limitation: (i) price, cost and sales data; (ii) the identities and
locations of vendors and consultants furnishing materials and services to the
Company and the terms of vendor or consultant contracts or arrangements; (iii)
lists and other information regarding customers and suppliers; (iv) financial
information that has not been released to the public; (v) future business plans,
marketing or licensing strategies, and advertising campaigns; or (vi)
information about the Company’s employees and executives, as well as the
Company’s talent strategies including but not limited to compensation, retention
and recruiting initiatives.


18.    Data Privacy. Grantee hereby explicitly accepts the grant of Performance
Units and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in the Award Letter
and/or these Terms and Conditions by and among the Company and its subsidiaries
and affiliates for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan.


(a) Grantee understands that the Company holds certain personal information
about Grantee, including, but not limited to, Grantee’s name, home address and
telephone number, date of birth, social security number or other identification
number, salary, nationality, job title, shares of Common Stock held, details of
all grants of Performance Units or any other entitlement to shares of Common
Stock awarded, canceled, exercised, vested, unvested or outstanding in Grantee’s
favor, for the purpose of implementing, administering and managing the Plan (the
“Data”).


(b) Grantee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the United States or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the United States. Grantee understands that Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting
Grantee’s local human resources representative.


(c) Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Grantee may elect to deposit any shares of Common
Stock acquired.


(d) Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan.


(e) Grantee understands that Grantee may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Grantee’s local human resources
representative.


(f) Grantee understands, however, that refusing or withdrawing Grantee’s consent
may affect Grantee’s ability to participate in the Plan.



9



